Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Morgan on 01-27-2022.
The application has been amended as follows: 
Claim 92: line 2 and Line 3 the term “HLA-A*201” is replaced with “HLA-A*02:01”.
Claim 119: line 2 and line 3 the term “HLA-A*201” is replaced with “HLA-A*02:01”.
Claim 108: line 6 and 7 the term “a TCR ß chain variable (Vß) domain; or” is deleted.
Claim 108: line 8 the term “a Vα domain of (a) and a Vß domain” is replaced with “a TCR ß chain variable (Vß) domain”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The prior art does not suggest or make obvious the claimed TCR variable alpha CDR3 and TCR variable beta CDR3 sequences in combination (see SCORE). The reference of Rosati et al (BMC Biotechnology st column). Additionally the disclosure of Fischer et al (Molecular Systems Biology 16: e9416 | 2020) describes that the CDR3alpha and CDR3beta are “most commonly aligned” with binding to the MHC-peptide complex. Thus the CDR3alpha and CDR3beta combination is sufficient to reasonably describe structurally the primary drivers of TCR complex functional specificity. Additionally as described in p73 entries 2-5 of the instant specification, there is evidence that utilizing alternative TCRV alpha CDR3 and TCRV beta CDR3 (“mixing/matching”) results in binding to similar MHC-peptide complexes. As the closest prior art, the disclosure of Chapuis (Cancer Immunol Res; 2(1) January 2014); and Afanasiev et al (Clin Cancer Res; 19(19) October 1, 2013) describe that patients with Merkel cell carcinoma may have circulating and tumor infiltrating T cells which are specific for polyomavirus antigens. These T cells may be detected by tetramer technology, poly clonally expanded ex-vivo and characterized by TCR repertoire usage.  However there is no particular disclosure of the Vbeta or Valpha sequences as in the instant application that may be responsible for high avidity TCR binding to cells which may express transforming polyomavirus proteins.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644        

                                                                                                                                                                                   /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644